DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (PGPUB 20170115471) in view of Jo et al. (PGPUB 20170017064).

Regarding claim 1, Shinohara discloses an optical imaging lens, from an object side to an image side in order along an optical axis comprising: 

an optical axis region of the image-side surface of the first lens element is convex (Fig. 2 and [0055], see also Figs. 3 and 4); 
a periphery region of the object-side surface of the third lens element is convex, and an optical axis region of the image-side surface of the third lens element is convex ([0055], [0067] and [0079] each state that the third lens may be biconvex); 
an optical axis region of the image-side surface of the fifth lens element is concave ([0055], [0067] and [0079] each state that the fifth lens may be biconcave); 
the sixth lens has positive refracting power ([0047], [0059] and [0071]), and a periphery region of the image-side surface of the sixth lens element is convex ([0055] states that the sixth lens may be biconvex and also see Figs. 2-4); 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power ([0047], [0059] and [0071]). 
Shinohara does not explicitly disclose wherein the optical imaging lens satisfies the relationship:
v3+v4+v5 ≤ 130.000, wherein 3 is the Abbe number of the third lens element; 
v4 is the Abbe number of the fourth lens element, 5 is the Abbe number of the fifth lens element.
However, Jo teaches a similar lens system comprising the same power arrangement ([0008]) wherein v3+v4+v5 = 97.9 (Fig. 3 but also see other embodiments for similar values).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Shinohara and Jo such that v3+v4+v5 ≤ 130.000 was satisfied motivated by simplifying the optical design ([0070]).


ALT/AAG≥3.000 (2.8559/0.649 = 4.400).

Regarding claim 3, modified Shinohara discloses wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis (TL = ALT+AAG, which gives 0.649+2.8559 = 3.5049 from Fig. 3 of Jo), AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis (Fig. 3 of Jo where AAG = 0.649), and the optical imaging lens satisfies the relationship: TL/AAG≥4.000 ( 3.5049/0.649 = 5.400).

Regarding claim 4, modified Shinohara discloses wherein T2 is a thickness of the second lens element along the optical axis (Fig. 9 of Jo where T2 = 0.25), T4 is a thickness of the fourth lens element along the optical axis (Fig. 9 of Jo where T4 = 0.32), T6 is a thickness of the sixth lens element along the optical axis (Fig. 9 of Jo where T6 = 0.5754), and the optical imaging lens satisfies the relationship:
(T4+T6)/T2≤3.700 ([0.32+0.5754]/0.25 = 3.5816).

Regarding claim 5, modified Shinohara discloses wherein EFL is an effective focal length of the optical imaging lens (Fig. 3 where f = 3.68), BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis (0.215 + 0.11 + 0.6260 = 0.951), and the optical imaging lens satisfies the relationship: 
EFL/BFL≤4.500 (3.68/0.951 = 3.869).

Regarding claim 6, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.32), T6 is a thickness of the sixth lens element along the optical axis (Fig. 3 of Jo 
(T1+T3+T6)/(G34+T4+G45)≥1.700 (From above 1.834 / 0.6239 = 2.94).

Regarding claim 7, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T2 is a thickness of the second lens element along the optical axis (Fig. 3 of Jo T2 = 0.2500), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.3200), T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), T6 is a thickness of the sixth lens element along the optical axis  (Fig. 3 of Jo T6 = 0.5754), G23 is an air gap between the second lens element and the third lens element along the optical axis (Fig. 3 of Jo G23 = 0.2651), and the optical imaging lens satisfies the relationship: 
(T1+T4+T5+T6)/(T2+G23+T3) ≤2.200 ( From above2.0572 / 1.0638 = 1.934).

Regarding claim 8, modified Shinohara discloses an optical imaging lens, from an object side to an image side in order along an optical axis comprising: 
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), and a sixth lens element (L6), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Embodiments 1-3 comprising lenses 101-106, 201-206, 301-306 described in Figs. 2-4), wherein:
an optical axis region of the image-side surface of the first lens element is convex (Fig. 2 and [0055], see also Figs. 3 and 4); 

the fourth lens has negative refracting power ([0047], [0059] and [0071]); 
an optical axis region of the image-side surface of the fifth lens element is concave ([0055], [0067] and [0079] each state that the fifth lens may be biconcave); 
the sixth lens has positive refracting power ([0047], [0059] and [0071]); 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power ([0047], [0059] and [0071]).
Shinohara states that the Fno may be adjusted ([0009]) and that FOV may be wider or narrower than 36 degrees ([0041]), but does not explicitly disclose Page 25 of 29wherein the optical imaging lens is a fixed focus lens; wherein the optical imaging lens satisfies the relationship:
 HFOV/Fno≥18.800 degrees, 
wherein HFOV is half of the field of view of the optical imaging lens, Fno is the f-number of the optical imaging lens.
However, Jo teaches a similar lens system comprising the same power arrangement ([0008]) wherein HFOV/Fno>18.800 degrees (Fig. 3 where Fno = 1.90 and Table 1 where FOV = 78.9 giving 39.45/1.90 = 20.77).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Shinohara and Jo such that HFOV/Fno>18.800 degrees was satisfied motivated by increasing the amount of light information gathered by the system.

Regarding claim 9, modified Shinohara discloses wherein T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis  (Fig. 3 of Jo G45 = 0.040), G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis  (Fig. 3 of Jo G56 = 0.040), TTL is the distance from the object-side surface of the first lens element to an imaging plane 
TTL/(G45+T5+G56) ≤9.000 (From above 4.4559 / 0.5319 = 8.378).

Regarding claim 10, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(T1+T3+T5) ≤4.000 (From above 4.4559 / 1.7105 = 2.605).

Regarding claim 11, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), G12 is an air gap between the first lens element and the second lens element along the optical axis (Fig. 3 of Jo G12 = 0.0400), G34 is an air gap between the third lens element and the fourth lens element along the optical axis (Fig. 3 of Jo G34 = 0.2639), G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis (Fig. 3 of Jo G45 = 0.0400), and the optical imaging lens satisfies the relationship: 
(T3+G34)/(T1+G12+G45)≥1.000 (From above 0.8126 / 0.7899 = 1.029).

Regarding claim 12, modified Shinohara discloses wherein T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T5 = 0.320), G34 is an air gap between the third lens element and the fourth lens element along the optical axis (Fig. 3 of Jo G34 = 0.2639), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(T3+G34+T4) ≤ 4.100 (From above 4.4559 / 1.1326 = 3.934).

TL/(T1+G12+T2)≥3.600.
Modified Shinohara teaches TL/(T1+G12+T2) = 3.510 (Fig. 3 of Jo), which is a difference of 0.09 from the claimed range. A difference of 0.09 over the unbound orange of the claim is small and would be expected to have the same properties. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 14, modified Shinohara discloses wherein T4 is a thickness of the fourth lens element along the optical axis (Fig. 9 of Jo where T4 = 0.32), T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), G12 is an air gap between the first lens element and the second lens element along the optical axis (Fig. 3 of Jo G12 = 0.0400), G23 is an air gap between the second lens element and the third lens element along the optical axis  (Fig. 3 of Jo G23 = 0.2651), G34 is an air gap between the third lens element and the fourth lens element along the optical axis  (Fig. 3 of Jo G34 = 0.2639), and the optical imaging lens satisfies the relationship: 
(T4+T5)/(G12+G23+G34) ≤2.300 (From above 0.7719 / 0.569 = 1.357).

Regarding claim 15, modified Shinohara discloses An optical imaging lens, from an object side to an image side in order along an optical axis comprising: 
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), and a sixth lens element (L6), the first lens element to the sixth 
an optical axis region of the image-side surface of the first lens element is convex (Fig. 2 and [0055], see also Figs. 3 and 4); 
a periphery region of the object-side surface of the third lens element is convex ([0055], [0067] and [0079] each state that the third lens may be biconvex); 
the fourth lens has negative refracting power ([0047], [0059] and [0071]); 
a periphery region of the object-side surface of the fifth lens element is concave, and an optical axis region of the image-side surface of the fifth lens element is concave ([0055], [0067] and [0079] each state that the fifth lens may be biconcave); 
the sixth lens has positive refracting power ([0047], [0059] and [0071]); 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power ([0047], [0059] and [0071]).
Shinohara states that the Fno may be adjusted ([0009]) and that FOV may be wider or narrower than 36 degrees ([0041]), but does not explicitly disclose wherein the optical imaging lens is a fixed focus lens; wherein the optical imaging lens satisfies the relationship:
 HFOV/Fno≥18.800 degrees, 
wherein HFOV is half of the field of view of the optical imaging lens, Fno is the f-number of the optical imaging lens.
However, Jo teaches a similar lens system comprising the same power arrangement ([0008]) wherein HFOV/Fno≥18.800 degrees (Fig. 3 where Fno = 1.90 and Table 1 where FOV = 78.9 giving 39.45/1.90 = 20.77).It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Shinohara and Jo such that HFOV/Fno≥18.800 degrees was satisfied motivated by increasing the amount of light information gathered by the system.


(ALT+EFL)/(AAG+BFL) ≤3.500.
Fig. 9 of Jo teaches (ALT+EFL)/(AAG+BFL) = 3.87, which is a difference of 0.37 from the claimed range. A difference of 0.37 over the range of the claim is small and would be expected to have the same properties. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device. 

Regarding claim 17, modified Shinohara does not disclose wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis, BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT/BFL ≤ 2.500.
Fig. 9 of Jo teaches ALT/BFL = 2.9, which is a difference of 0.4 from the claimed range. A difference of 0.4 over the range of the claim is small and would be expected to have the same properties. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.


BFL/(T2+T4)≤2.200 (From above 0.951 / 0.87 = 1.09).

Regarding claim 19, modified Shinohara discloses wherein T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), T6 is a thickness of the sixth lens element along the optical axis (Fig. 3 of Jo T6 = 0.5754), G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis (Fig. 3 of Jo G56 = 0.040), TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis (Fig. 3 of Jo TL = 3.5019), EFL is an effective focal length of the optical imaging lens (Fig. 3 of Jo EFL = 3.68), and the optical imaging lens satisfies the relationship: 
(TL+EFL)/(T5+G56+T6)≤7.000 (From above 7.1819 / 1.0673 = 6.73).

Regarding claim 20, modified Shinohara discloses wherein T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.32), T6 is a thickness of the sixth lens element along the optical axis (Fig. 3 of Jo T6 = 0.5754), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(T4+T6)≥4.800 (From above 4.4599 / 0.8957 = 4.981).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872